Citation Nr: 0819448	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-04 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for hypertensive heart disease, for the period prior 
to January 12, 1998.  

2.  Entitlement to an initial compensable rating for 
paroxysmal atrial tachycardia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to July 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2005, a 
statement of the case was issued in December 2005, and a 
substantive appeal was received in January 2006.  

The Board notes that in the veteran's August 2005 notice of 
disagreement, he argued that his rating for hypertensive 
heart disease is erroneous because the RO failed to consider 
the additional disability of the veteran's major depressive 
disorder (which is due to the veteran's hypertensive heart 
disease).  The Board notes (as the RO did in its December 
2005 statement of the case) that the level of disability due 
to his major depressive disorder and the level of disability 
of his hypertension are different issues.  The veteran 
contends that the VA has "an affirmative duty 'to develop 
facts pertinent' to whether [the veteran's] major depressive 
disorder was present from February 6, 1987, or at anytime up 
to February 26, 1998." [Emphasis in original].  The Board 
notes that the RO has already developed and adjudicated the 
issue of service connection for a major depressive disorder.  
In its May 2000 rating decision, it granted service 
connection effective February 26, 1998; and the veteran 
failed to perfect an appeal.    

In the veteran's October 2005 notice of disagreement, he also 
argued that the 10 percent rating for hypertensive heart 
disease is erroneous because the RO failed to consider 
whether his service-connected disabilities prevented him from 
obtaining and maintaining employment.  The Board construes 
this argument as a claim for a total disability rating based 
on individual unemployment (TDIU) from February 6, 1987.  The 
Board refers this issue to the RO for proper development and 
adjudication.       

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.


REMAND

In May 2003, the Board issued a decision in which it denied 
an earlier effective date claim (for a date earlier than May 
17, 1993) for service connection for hypertension.  It also 
denied a rating for hypertension in excess of 10 percent 
prior to January 12, 1998; and in excess of 60 percent 
effective January 12, 1998.  Since the Board denied the 
earlier effective date claim, a rating prior to May 17, 1993 
was never considered (no rating was warranted because the 
disability was not service connected).  The veteran appealed 
these claims to the U.S. Court of Appeals for Veterans Claims 
(Court).  However, the veteran and the Secretary of Veterans 
Affairs (Secretary) entered into a Stipulated Agreement in 
which the VA agreed to assign an effective date of February 
6, 1987 for service connection for hypertensive heart 
disease, with history of paroxysmal atrial tachycardia.  The 
veteran agreed to terminate the appeal.  The parties (the 
veteran and the Secretary) agreed that "the appropriate 
disability rating regarding all disabilities reasonably 
related to Appellant's heart condition supported by the 
evidence of record shall be a matter for initial 
consideration by the agency of original jurisdiction, subject 
to the rights of appeal."  The Court terminated the 
veteran's appeal in July 2004.   

The Board notes that pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has a duty to inform the 
claimant of the evidence necessary to substantiate his claim.  
The claims file contains VCAA notices dated September 2001 
and October 2005; however, the issues addressed in these 
notices are earlier effective date claims (for hypertension; 
depression; and a total disability rating based on individual 
unemployability (TDIU)).  The Board notes that no VCAA notice 
has been issued with regard to the specific issues of 
increased rating claims for hypertensive heart disease and 
paroxysmal atrial tachycardia.  Moreover, since the rating of 
the veteran's hypertensive heart disease was for initial 
consideration by the agency of original jurisdiction, it 
cannot be considered a downstream issue.  

Consequently, the RO must assure compliance with the 
requirements of the VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a) (2007).  In order to 
comply under the VCAA, the veteran must be notified as to 
what he must show to prevail in this claim, what information 
and evidence he is responsible for, and what evidence VA must 
secure.  See generally Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  The Board also notes that during the 
pendency of this appeal, on January 30, 2008, the Court 
issued a decision in the case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), which outlined the notice requirements 
for an increased-compensation claim under 38 U.S.C.A. 
§ 5103(a).  Since the Board is remanding this case for 
initial VCAA notice, it is reasonable for such notice to 
include compliance with Vazquez.  

Accordingly, the case is REMANDED for the following action:

1.   The RO should furnish the veteran 
with an appropriate VCAA notice letter 
with regard to the issues of entitlement 
to increased ratings for hypertensive 
heart disease and paroxysmal atrial 
tachycardia.  The RO should ensure that 
the veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
and the Dingess/Hartman decision, 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, to include the need to submit 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  To comply with Vasquez, 
the VCAA notice should include as 
follows:  (1) notification that the 
claimant must provide (or ask the 
Secretary to obtain), medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; (2) 
at least general notice of any specific 
measurement or testing requirements 
needed for an increased rating if the 
Diagnostic Code contains rating criteria 
that would not be satisfied by 
demonstrating only a general worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily life; 
(3) notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claims remain denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


